DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The present Office Action is created in response to the amendment filed on 11/09/2021. Applicant’s amendments to the specification, drawings and claims have overcome the objection set forth in the Non-Final office Action mailed on 08/10/2021. Claims 1-10 remain pending in the application.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
Previously, claims 1, 2, 6 and 7 were rejected under 35 USC § 102 (a) as being anticipated by Wagner (US20040042008A1).
Applicant has amended the independent claims 1 and 7 to recite a plurality of flow path units, laser light irradiation unit and the light detection unit used in the selection of one of the flow path units allowing the laser light irradiation unit and the light detection unit share the plurality of flow path units, and a mechanism to move the laser light irradiation 
However, the Examiner believes Takeda (US20110294139A1) in view of Wagner (US20040042008A1) teaches the amended limitations as explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 5-9are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US20110294139A1) in view of Wagner (US20040042008A1).

Regarding claim 1, Takeda teaches, A foreign substance detection device configured to detect a foreign substance in a fluid supplied to a processing target object, the foreign substance detection device comprising: a plurality of flow path units forming a flow path through which the fluid supplied to the processing target object is flown (Takeda, Fig. 11, para [0161] discloses plurality of sample solutions flowing through plurality of flow path (5));
 a laser light irradiation unit, having an optical system configured to flatten a laser light from a laser source to be lengthened in a direction intersecting with a flow direction of the fluid in a selected one of the plurality of the flow path units, provided such that an optical path intersects with the flow direction of the flow in the selected one of the plurality of the flow path units and configured to irradiate the laser light into the selected one of the plurality of the flow path units (Takeda, Fig. 12, para [0020] discloses illuminating light (laser) enter into the flow path perpendicularly to the surface of the substrate of the flat-plate flow cell and  para [0114] discloses sequentially measuring each of the plurality of flow paths by moving the flow cell or the laser beam by step and repeat);
 a light detection unit, provided on the optical path having passed through the selected one of the plurality of the flow path units, including multiple light receiving elements arranged in a lengthwise direction of a transversal cross section of the optical path (Takeda, Fig.11, para [0113] to distinctively measure the flow paths, an array detector is disposed on the image formation plane as the image formation system of the detection optical system); [[and]]Page 3 of 12Appl. No. 16/071,122
Submission dated November 9, 2021 Response to Office action dated August 10. 2021 a moving mechanism configured to move the laser light irradiation unit and the light detection unit with respect to the plurality of flow path units to detect the foreign substance in the fluid in the selected one of the plurality of flow path units (Takeda, Fig. 12, para [0114] discloses sequentially measuring each of the plurality of flow paths by moving the flow cell or the laser beam by step and repeat)
However Takeda does not disclose a foreign substance detection unit configured to compare a signal level according to a signal level of an electric signal corresponding to intensity of light received by each of the multiple light receiving elements with a threshold value corresponding to a signal level of an electric signal obtained when an interference pattern is generated by the foreign substance in the fluid and configured to detect the foreign substance based on a comparison result.
Wagner teaches a foreign substance detection unit configured to compare a signal level according to a signal level of an electric signal corresponding to intensity of light received by each of the multiple light receiving elements with a threshold value corresponding to a signal level of an electric signal obtained when an interference pattern is generated by the foreign substance in the fluid and configured to detect the foreign substance based on a comparison result (Wagner, para [0045], Fig. 3 The light that strikes detectors 326 and 332 is converted to an electrical signal which is processed by preamplifier electronics on circuit board 353 as known in the art. As known in the art, the output of preamplifier circuit 350 is typically sent to a computer system which processes the signal to typically provide a sound alarm and a visual output showing the number of particles counted in a number of size ranges, referred to as channels in the art.  Para [0049] FIG. 7-9 shows a graph showing the energy distribution 905 of the laser beam along the X-axis in terms of distance from Z-axis 736 versus relative intensity, as compared to the intensity at Z-axis 736). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wagner into Takeda to provide “Particle counters are generally used to detect contaminants in extremely pure fluids, such as those used in high tech electronics and the pharmaceutical industry” (Wagner, para [0005]).

Regarding claim 2, Takeda in view of Wagner discloses the foreign substance detection device of Claim 1, however Wagner teaches wherein a length of a light condensing region within each of the plurality of the flow path units in the direction intersecting with the flow direction of the fluid is in a range from 10 µm to 200 µm (Wagner, para [0052], Fig. 7 teaches the feature of the invention that the center of the beam along the Y-axis, i.e., along the height of jet tip 301, the 1/e2  width of the beam at ends 730 and 731, is 200 microns or less; more 
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wagner into Takeda to provide “Particle counters are generally used to detect contaminants in extremely pure fluids, such as those used in high tech electronics and the pharmaceutical industry” (Wagner, para [0005]).

Regarding claim 3, Takeda in view of Wagner discloses the foreign substance detection device of Claim 1, Takeda teaches  further comprising: a condensing lens provided at a front end side of the multiple light receiving elements on the optical path having passed through the selected one of the plurality of the flow path units, and configured to match each of the multiple light receiving elements with a corresponding one of split light condensing regions, which are formed by splitting a light condensing region within the selected one of the plurality of the flow path units in plural in the lengthwise direction (Takeda, para [0161 -0162], Fig 11-12 show a later-stage lens 18 of the deflector collimates the beam whose orientation has been changed, and converts the scans of the change in orientation angle to scans in parallel movement).

Regarding claim 5, Takeda in view of Wagner discloses the foreign substance detection device of Claim 1, Takeda teaches comprising: multiple first light receiving elements arranged in the lengthwise direction of the transversal cross section of the optical path in a light receiving region of a first laser light, which is one side of the laser light irradiated from the laser light irradiation unit when viewed in the flow direction of the fluid Submission dated November 9, 2021Response to Office action dated August 10, 2021and multiple second light receiving elements arranged in the lengthwise direction of the transversal cross section of the optical path in a light receiving region of a second laser light, which is the other side of the laser light irradiated from the laser light irradiation unit when viewed in the flow direction of the fluid (Takeda Fig.11 shows a method that detects a plurality of flow paths at the same time by scanning the flow paths at high speed with an illumination laser beam)Page 4 of 12Appl. No. 16/071,122
Wagner teaches wherein the signal level according to the signal level of the electric signal corresponding to the intensity of the light received by each of the multiple light receiving elements is a difference between a signal level of an electric signal corresponding to intensity of light received by each of the multiple first light receiving elements and a signal level of an electric signal corresponding to intensity of light received by each of the multiple second light receiving elements (Wagner, para [0045], Fig. 3 The light that strikes detectors 326 and 332 is converted to an electrical signal which is processed by preamplifier electronics on circuit board 353 as known in the art. As known in the art, the output of preamplifier circuit 350 is typically sent to a computer system which processes the signal to typically provide a sound alarm and a visual output showing the number of particles counted in a number of size ranges, referred to as channels in the art.  Para [0049] FIG. 7-9 shows a graph showing the energy distribution 905 of the laser beam along the X-axis in terms of distance from Z-axis 736 versus relative intensity, as compared to the intensity at Z-axis 736).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wagner into Takeda to provide “Particle 

Regarding claim 6, Takeda in view of Wagner discloses the foreign substance detection device of Claim 1, however Wagner teaches wherein the foreign substance detection unit comprises a counting unit configured to count a detected foreign substance ( Wagner, para [0045], Fig. 3, as known in the art, the output of preamplifier circuit 350 (Fig. 3) is typically sent to a computer system which processes the signal to typically provide a sound alarm and a visual output showing the number of particles counted in a number of size ranges, referred to as channels in the art. The number of channels and size range of each channel is typically selectable by the user). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wagner into Takeda to provide “Particle counters are generally used to detect contaminants in extremely pure fluids, such as those used in high tech electronics and the pharmaceutical industry” (Wagner, para [0005]).

Regarding claim 7, Takeda teaches, A foreign substance detection method of detecting a foreign substance in a fluid supplied to a processing target object through a selected one of the plurality of flow path units, the foreign substance detection method comprising: flattening a laser light from a laser source laser light irradiation unit to be lengthened in a direction intersecting with a flow direction of the fluid in the selected one of the plurality of the flow path units by an optical system, and irradiating the laser light into the selected one of the plurality of the flow path units such that the flow direction of the fluid in the selected one of the plurality of the flow path units and an optical path intersect with each other (Takeda, Fig. 12, para [0020] discloses illuminating light (laser) enter into the flow path perpendicularly to the surface of the substrate of the flat-plate flow cell and  para [0114] discloses sequentially measuring each of the plurality of flow paths by moving the flow cell or the laser beam by step and repeat); Page 5 of 12Appl. No. 16/071,122 Submission dated November 9, 2021
Response to Office action dated August 10, 2021 receiving, by light detection unit, the laser light having passed through the selected one of the plurality of the flow path units by each of multiple light receiving elements arranged in a lengthwise direction of a transversal cross section of the optical path (Takeda, Fig.11, para [0113] to distinctively measure the flow paths, an array detector is disposed on the image formation plane as the image formation system of the detection optical system); [[and]] 
 moving the laser light irradiation unit and the light detection unit with respect to the plurality of flow path units to detect the foreign substance in the fluid in the selected one of the plurality of flow path units (Takeda, Fig. 12, para [0114] discloses sequentially measuring each of the plurality of flow paths by moving the flow cell or the laser beam by step and repeat).
However Takeda does not disclose comparing a signal level according to a signal level of an electric signal corresponding to intensity of light received by each of the multiple light receiving elements with a threshold value corresponding to a signal level of an electric signal obtained when an interference pattern is generated by the foreign substance in the fluid, and detecting the foreign substance based on a result of the comparing.
Wagner teaches comparing a signal level according to a signal level of an electric signal corresponding to intensity of light received by each of the multiple light receiving elements with a threshold value corresponding to a signal level of an electric signal obtained when an interference pattern is generated by the foreign substance in the fluid, and detecting the foreign substance based on a result of the comparing (wagner, para [0045], Fig. 3 The light that strikes detectors 326 and 332 is converted to an electrical signal which is processed by preamplifier electronics on circuit board 353 as known in the art. As known in the art, the output of preamplifier circuit 350 is typically sent to a computer system which processes the signal to typically provide a sound alarm and a visual output showing the number of particles counted in a number of size ranges, referred to as channels in the art.  Para [0049] FIG. 7-9 shows a graph showing the energy distribution 905 of the laser beam along the X-axis in terms of distance from Z-axis 736 versus relative intensity, as compared to the intensity at Z-axis 736).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wagner into Takeda to provide “Particle counters are generally used to detect contaminants in extremely pure fluids, such as those used in high tech electronics and the pharmaceutical industry” (Wagner, para [0005]).

Regarding claim 8, Takeda in view of Wagner discloses The foreign substance detection method of claim 7, Takeda teaches wherein a condensing lens is used, and the condensing lens is provided at a front end side of the multiple light receiving elements on the optical path having passed through the selected one of the plurality of the flow path units and is configured to match each of the multiple light receiving elements with a corresponding one of split light condensing regions, which are formed by splitting a light condensing region within the selected one of the plurality of the flow path units in plural in the lengthwise direction (Takeda, para [0161 -0162], Fig 11 shows A later-stage lens 18 of the deflector collimates the 

Regarding claim 9, Takeda in view of Wagner discloses The foreign substance detection method of claim 7, Takeda teaches wherein, when one side of the laser light irradiated from the laser source when viewed in the flow direction of the fluid is defined as a first laser light, and the other side thereof is defined as a second laser light,Page 6 of 12Appl. No. 16/071,122Submission dated November 9, 2021 Response to Office action dated August 10, 2021the multiple light receiving elements comprises multiple first light receiving elements arranged in the lengthwise direction of the transversal cross section of the optical path in a light receiving region of the first laser light (Takeda Fig.11 shows a method that detects a plurality of flow paths at the same time by scanning the flow paths at high speed with an illumination laser beam); and 
Wagner teaches wherein the signal level according to the signal level of the electric signal corresponding to the intensity of the light received by each of the multiple light receiving elements is a difference between a signal level of an electric signal corresponding to intensity of light received by each of the multiple first light receiving elements and a signal level of an electric signal corresponding to intensity of light received by each of the multiple second light receiving elements (Wagner, para [0045], Fig. 3 The light that strikes detectors 326 and 332 is converted to an electrical signal which is processed by preamplifier electronics on circuit board 353 as known in the art. As known in the art, the output of preamplifier circuit 350 is typically sent to a computer system which processes the signal to typically provide a sound alarm and a visual output showing the number of particles counted in a number of size ranges, referred to as channels in the art.  Para [0049] FIG. 7-9 shows a graph showing the energy .
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wagner into Takeda to provide “Particle counters are generally used to detect contaminants in extremely pure fluids, such as those used in high tech electronics and the pharmaceutical industry” (Wagner, para [0005]).

Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over in combination of Takeda and Wagner as applied to claim 1 and further in view of Nicoli (US7496463B2).

Regarding claim 4, Takeda in view of Wagner discloses the foreign substance detection device of Claim 1, however Takeda in view of Wagner does not disclose wherein a length of each of the split light condensing regions in the direction intersecting with the flow direction of the fluid is in a range from 1 µm to 10 µm.
Nicoli teaches wherein a length of each of the split light condensing regions in the direction intersecting with the flow direction of the fluid is in a range from 1 µm to 10 µm (Nicoli, para [205], Fig. 31 The portion of the original light beam passing through beam splitter 214 is reduced in width at 216 to the desired value, 2w.sub.1, at the center of measurement flow channel 166).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Nicoli into Takeda in view of Wagner  to arrive “the zone is smaller than the flow channel so that the sensor responds to only a fraction of the .

Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over in combination of Takeda and Wagner as applied to claim 7 and further in view of Lo (US20120078531Al).

Regarding claim 10, Takeda in view of Wagner discloses the foreign substance detection method of claim 7, however Takeda in view of Wagner does not disclose wherein the fluid is a chemical liquid for forming a coating film on the processing target object, and contains a polymer. 
Lo teaches wherein the fluid is a chemical liquid for forming a coating film on the processing target object, and contains a polymer (Lo, para [0045] FIG. 25 shows an experimental setup for light output measurement, the cross section of the liquid core waveguide, and the light output from a liquid core waveguide with Teflon AF coating. The dotted box is the perimeter of the channel, and the solid line is the Teflon AF coated core layer).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lo into Takeda in view of Wagner to provide “Microfluidic devices, systems and techniques in connection with particle sorting in liquid, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T./Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863